Opinion by
Wright, J.,
Murray D. Sabloff was last employed as a planning official by the McKeesport Redevelopment Authority, McKeesport, Pennsylvania, at an annual salary of |7,500.00. His final day of work was December 31, 1959. His application for benefits was disallowed by the Bureau of Employment Security, the Referee, and the Board of Review on the ground that he had voluntarily terminated his employment without cause of a necessitous and compelling nature, and that he was therefore disqualified under the provisions of Section 402(b) of the Unemployment Compensation Law. Act of December 5, 1936, P. L. [1937] 2897, 43 P.S. 751 et seq. This appeal followed.
Our examination of this record discloses that the evidence supports the finding of the Board that appellant was not laid off or discharged. Appellant was apparently dissatisfied because he was not doing the type of work for which he had been employed, was “sitting around doing nothing”, and was in effect wasting government funds. While we are not without sympathy for appellant’s sense of futility, it is clear that his unemployment was entirely self-willed, and therefore not compensable. Cf. Albright Unemployment Compensation Case, 176 Pa. Superior Ct. 290, 106 A. 2d 879; Welker Unemployment Compensation Case, 180 Pa. Superior Ct. 534, 119 A. 2d 658.
Decision affirmed.